DETAILED ACTION
The present office action is responsive to communications received on 10/22/2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/22/2021 has been entered.

Status of Claims
Claims 1, 11 and 17 were amended.
Claims 10, and 19 were canceled.
Claims 1-9, 11-18, and 20 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/28/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Response to arguments
The examiner has conducted the interview as per the applicant’s interview request in the response to arguments. The details are included in the interview summary attached to this office action. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 6-8, 11-14, 16-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bazzi et al. (US 10574721 B2) hereinafter referred to as Bazzi in view of Croll et al. (US 20120304286 A1) hereinafter referred to as Croll in view of Martignoni et al. (WO-2009137946-A1) hereinafter referred to as Martignoni.

With respect to claim 1, Bazzi discloses: A computing device, comprising: a hardware processor configured to execute instructions stored in a memory; a communication module coupled to the hardware processor and configured to communicate with one or more external computing devices through a computer network; (Bazzi column 11 lines 10-40 disclose “hardware processor”, “memory”, “communication interface” for communication between a user and servers, mapped to external computing devices, Bazzi column 2 lines 29-45).
a browser module stored in the memory and configured to be executed by the processor (Bazzi column 2 lines 55-60 disclose a Firefox or Chrome browser while column 11 lines 10-40 disclose the non-transitory computer readable media for storing instructions for performing the processes described in the prior art).
and configured to establish a communication link to at least one of the one or more external computing devices using the communication module; (Bazzi column 2 lines 29-45 disclose the establishing by “accessing different kinds of Internet content with different browser instances” from “web servers”).
a zone control module stored in the memory and controlled by the browser module (Bazzi column 2 lines 29-45 disclose “automatic fresh browser instance ("FBI") system ("FBI system") for implementing a process that automates compartmentalization practices for accessing different kinds of Internet content with different browser instances.” The FBI is mapped to the zone control module).
and configured to establish at least one zone of control for isolating communications received through the communication module and coordinated by the browsing module within the established zone of control, (Bazzi column 2 lines 29-45 disclose establishing “compartmentalization” wherein “the FBI system may use system-call interception to restrict connections to web servers, which requires tracing all system calls made by a given instance of a web browser.” Wherein the restricted compartmentalization action of a given instance of a web browser is mapped to the isolating within an established zone of control. Additionally, Bazzi column 11 lines 15-20 disclose the system comprises communication interface to perform the communication).
the establishment based on at least one parameter corresponding to data in the communications received from the one or more external computing devices; (Bazzi column 2 lines 50-60 disclose the establishment wherein “the FBI system may automatically launche an FBI whenever the current browser instance should not be used to handle a requested website”. Fig. 1 illustrates the establishment initiated based on type of data “sensitive”, mapped to the at least parameter, that would be received based on the “website requested” therefore interpreted that the zone is established then after than comes browsing sensitive data. Same logic applies to the other prior art with respect to claiming the word “established”).
Bazzi does not explicitly disclose a “cache memory exclusively associated with the at least one established zone of control”.
However, Croll in an analogous art discloses: and a cache memory exclusively associated with the at least one established zone of control and configured to store data associated with communications within the at least one established zone of control (Croll Fig. 6 and paragraph [0037] disclose “partition a browser cache according to websites (or domains) to limit data access across different partitions of the cache to manage usage tracking. For example, cached resources loaded as a result of loading a resource of a first party domain may be organized as a separate bucket associated 
such that access to the cache memory from any other communication link outside of the at least one established zone of control is prevented. (Croll paragraph [0048] discloses “A same origin privacy policy may be implemented within storage management module 209 to prohibit a web site (or a domain) from accessing data stored (or keyed, indexed) by a different domain.” See also Croll [0038 and 0085]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bazzi with a cache memory exclusively associated with the zone of control and configured to store data associated with communications within the zone of control such that access to the cache memory from any other communication link outside of the zone of control is prevented disclosed by Croll in order to prevent tracking of sensitive data by external computing devices (see Croll [0037-0038]).
Bazzi does not explicitly disclose encrypting within the at least one established zone of control.
However, Martignoni in an analogous art discloses: encrypting and isolating communications coordinated by the browsing module with the at least one established zone of control (Martignoni claim 12 discloses “browser module (20) stores in the hidden memory zone the work data generated or received by the browser module (20)” and in claim 13 discloses “encrypts and stores in said read/write memory area (13) the work data generated or received by the browser module (120) at run-time” which is interpreted as encrypting and isolating communication by the browser module wherein the zone was already established as shown in the sequence of claim 12 followed by claim 13 of Martignoni).
 encrypting and isolating communications coordinated by the browsing module with the at least one established zone of control as disclosed by Martignoni to provide a secure browsing environment and protect from potential negative impact on the integrity and/or privacy of exchanged data, (see Martignoni page 3 “Background of the Invention”).

With respect to claim 2, Bazzi in view of Croll, and Martignoni disclose: The computing device of claim 1, wherein the communication link comprises a virtual private network communication link. (Croll [0059] discloses “Virtual machine 221 may be a completely isolated operating system installed within system 201 by either software emulation or hardware virtualization. As a result, local data stored in other instances of plug-in module 235 within system 201 may not be available within virtual machine 221 and vice versa” therefore mapped to a communication link comprising a VPN communication link).

With respect to claim 3, Bazzi in view of Croll, and Martignoni disclose: The computing device of claim 1, wherein the communication link comprises an encrypted communication link. (Martignoni page 7 lines 1-10 disclose “The application proxy module is further configured to receive from the application module an application data request along with the session-specific identification data, to forward the application data request with the session-specific identification data through the browser module to a remote server” and claim 13 discloses “encrypts and stores in said read/write memory area (13) the work data generated or received by the browser module (120) at run-time” which is interpreted as an encrypted and secured communication link through the proxy).

With respect to claim 6, Bazzi in view of Croll, and Martignoni disclose: The computing device of claim 1, wherein the at least one parameter comprises a uniform resource locator of the one or more external computing devices. (Bazzi column 2 lines 29-50 discloses a URL for obtaining the data from external computing devices).

With respect to claim 7, Bazzi in view of Croll, and Martignoni disclose: The computing device of claim 1, wherein the at least one parameter comprises a type of content corresponding to the data received from the one or more external computing devices. (Bazzi column 4 lines 32-55 disclose the FBI enables processing depending on types of data such as data being of a “sensitive” type).

With respect to claim 8, Bazzi in view of Croll, and Martignoni disclose: The computing device of claim 1, wherein the at least one parameter comprises a user-generated customized distinction among the one or more external computing devices. (Bazzi column 5 lines 20-55 and Fig. 3 disclose that more experienced users could “define” user-generated customized distinction for different domains so that “If the user attempts to access a site from a domain in a class other than the general class, then, if there is no active browser instance associated with that class, a new browser instance for that class is created to process and display the site. If there is an active browser instance for the class of the requested site, then the request is processed and displayed in that instance.”).

With respect to claim 11, Bazzi discloses: A computing system, comprising: a first computing device configured to communicate data through a computer network; (Bazzi column 2 lines 29-45 and column 11 lines 49-67 discloses servers communicating data, mapped to first computing device).
a second computing device configured to communicate with the first computing device through the computer network, (Bazzi column 2 lines 29-45 and column 11 lines 49-67 discloses personal computing system communicating data, mapped to second computing device).
the second computing device further comprising: a hardware processor configured to execute instructions stored in a memory;   (Bazzi column 2 lines 55-60 disclose a Firefox or Chrome browser while column 11 lines 10-40 disclose the non-transitory computer readable media for storing instructions for performing the processes described in the prior art).
a communication module coupled to the hardware processor and configured to facilitate communications with the second computing device through the computer network; (Bazzi column 11 lines 10-40 disclose “hardware processor”, “memory”, “communication interface” for communication between a user and servers, see Bazzi column 2 lines 29-45).
a browser module stored in the memory and configured to be executed by the hardware processor (Bazzi column 2 lines 55-60 disclose a Firefox or Chrome browser while column 11 lines 10-40 disclose the non-transitory computer readable media for storing instructions for performing the processes described in the prior art) and configured to establish a communication link to the second computing device using the communication module; (Bazzi column 2 lines 29-45 disclose disclose the establishing by “accessing different kinds of Internet content with different browser instances” from “web servers”).
a zone control module stored in the memory and controlled by the browser module (Bazzi column 2 lines 29-45 disclose “automatic fresh browser instance ("FBI") system ("FBI system") for implementing a process that automates compartmentalization practices for accessing different kinds of Internet content with different browser instances.” The FBI compartmentalization is mapped to the zone of control) and configured to establish at least one zone of control for isolating communications sent and received through the communication module and coordinated by the browsing module within the at least one established zone of control, (Bazzi column 2 lines 29-45 disclose establishing “compartmentalization” wherein “the FBI system may use system-call interception to restrict connections to web servers, which requires tracing all system calls made by a given instance of a web 
the establishment based on at least one parameter corresponding to data in the communications received from the one or more external computing devices; (Bazzi column 2 lines 50-60 disclose the establishment wherein “the FBI system may automatically launche an FBI whenever the current browser instance should not be used to handle a requested website”. Fig. 1 illustrates the establishment initiated based on type of data “sensitive”, mapped to the parameter, that would be received based on the “website requested” therefore interpreted that the zone is established then after than comes browsing sensitive data. Same logic applies to the other prior art with respect to claiming the word “established”).
Bazzi does not explicitly disclose a “cache memory exclusively associated with the at least one established zone of control”.
However, Croll in an analogous art discloses: and a cache memory exclusively associated with the at least one established zone of control and configured to store data associated with communications within the at least one established zone of control (Croll Fig. 6 and paragraph [0037] disclose “partition a browser cache according to websites (or domains) to limit data access across different partitions of the cache to manage usage tracking. For example, cached resources loaded as a result of loading a resource of a first party domain may be organized as a separate bucket associated with the first party domain (or under the first party domain). A third party website embedded by a first party website may be restricted to a cache partition with a bucket under the first party website.” The partitioned cache memory is associated with a domain, mapped to the zone of control, wherein the partition contains “cached resources”, mapped to store data).
such that access to the cache memory from any other communication link outside of the at least one established zone of control is prevented. (Croll paragraph [0048] discloses “A same origin privacy policy may be implemented within storage management module 209 to prohibit a web site (or a domain) from accessing data stored (or keyed, indexed) by a different domain.” See also Croll [0038 and 0085]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bazzi with a cache memory exclusively associated with the zone of control and configured to store data associated with communications within the zone of control such that access to the cache memory from any other communication link outside of the zone of control is prevented disclosed by Croll in order to prevent tracking of sensitive data by external computing devices (see Croll [0037-0038).
Bazzi does not explicitly disclose encrypting within the at least one established zone of control.
However, Martignoni in an analogous art discloses: encrypting and isolating communications coordinated by the browsing module with the at least one established zone of control (Martignoni claim 12 discloses “browser module (20) stores in the hidden memory zone the work data generated or received by the browser module (20)” and in claim 13 discloses “encrypts and stores in said read/write memory area (13) the work data generated or received by the browser module (120) at run-time” which is interpreted as encrypting and isolating communication by the browser module wherein the zone was already established as shown in the sequence of claim 12 followed by claim 13 of Martignoni).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bazzi with encrypting and isolating communications coordinated by the browsing module with the at least one established zone of control as disclosed by Martignoni to provide a secure browsing environment and protect from potential negative impact on the integrity and/or privacy of exchanged data, (see Martignoni page 3 “Background of the Invention”).

With respect to claim 12, Bazzi in view of Croll, and Martignoni disclose: The computer system of claim 11, wherein the second computing device comprises a mobile computing device. (Bazzi column 2 lines 29-45 and column 11 lines 49-67 discloses personal computing system communicating data, mapped to second computing device).

With respect to claim 13, Bazzi in view of Croll, and Martignoni disclose: The computer system of claim 11, wherein the first computing device comprises a server computing device. (Bazzi column 2 lines 29-45 and column 11 lines 49-67 discloses servers communicating data, mapped to first computing device).

With respect to claim 14, Bazzi in view of Croll, and Martignoni disclose: The computer system of claim 11, further comprising a third computing device configured to communicate with the second computing device outside of the at least one established zone of control. (Bazzi column 2 lines 29-40 disclose “restrict connections to web servers” which means there is more than two servers, mapped to first and third computing devices, communicating with the user computing device. Bazzi Abstract disclose the system “does not require any modification of how non-sensitive content is accessed” therefore the server communicates with the computing device outside of the zone of control, see Bazzi Fig. 6 and column 4 lines 65 to column 5 line 10).

With respect to claim 16, Bazzi in view of Croll, and Martignoni disclose: The computer system of claim 11, further comprising a third computing device that is within a second zone of control such that the second zone of control isolates communications coordinated by the browsing module that occur outside of the second zone of control and restricts other computing devices outside of the second zone of control from accessing data generated by the communications within the second zone of control without impacting communications in the at least one established first zone of control. (Bazzi column 3 lines 50-67 disclose “Given that a browser instance can be processing content from different sources, and therefore is a delegate for these sources, it is important that these various roles do not get mixed together in the browser. For example, a script running in a browser on behalf of one source should not be able in general to read data associated with another source in the browser”. Wherein column 4 lines 65 to column 5 line 10 disclose that for sensitive data, a separate browser window is launched. In other words, for different URL requests different windows would open so as to keep sensitive data in separate zones and avoid impacting communication in other zones of control).

With respect to claim 17, Bazzi discloses: A computer-based method, comprising: instantiating a browser having a communication channel at a local computer; (Bazzi column 2 lines 50-67 disclose launching a browser instance to handle a user computer requested website, mapped to local computer).
establishing at least one zone of control having at least one parameter associated with received data from at least one remote external computing device that is communicatively coupled to the local computer through a computer network, (Bazzi column 2 lines 50-60 disclose a FBI server wherein the establishment by “the FBI system may automatically launche an FBI whenever the current browser instance should not be used to handle a requested website”. Fig. 1 illustrates the establishment initiated based on type of data “sensitive”, mapped to the parameter, that would be received based on the “website requested” therefore interpreted that the zone is established then after than comes browsing sensitive data. Same logic applies to the other prior art with respect to claiming the word “established”).
the at least one established zone of control associated with the instantiated browser;   (Bazzi column 2 lines 29-45 disclose “automatic fresh browser instance ("FBI") system ("FBI system") for 
isolating communications coordinated by the instantiated browser that occur outside of the at least one established zone of control from communication that occur within the at least one established zone of control; (Bazzi column 2 lines 29-45 disclose establishing compartmentalization of data, mapped to isolating communications, wherein “the FBI system may use system-call interception to restrict connections to web servers, which requires tracing all system calls made by a given instance of a web browser.” Wherein the browser instance of restricted compartmentalization would result in isolating communications).
Bazzi does not explicitly disclose: “exclusive isolated memory cache associated with the at least one established zone of control”.
However, Croll in an analogous art discloses: and storing data from within the at least one established zone of control in an exclusive isolated memory cache associated with the at least one established zone of control (Croll Fig. 6 and paragraph [0037] disclose “partition a browser cache according to websites (or domains) to limit data access across different partitions of the cache to manage usage tracking. For example, cached resources loaded as a result of loading a resource of a first party domain may be organized as a separate bucket associated with the first party domain (or under the first party domain). A third party website embedded by a first party website may be restricted to a cache partition with a bucket under the first party website.” The partitioned cache memory is associated with a domain, mapped to the zone of control, wherein the partition contains “cached resources”, mapped to store data).
and preventing any communications outside of the at least one established zone of control from accessing the isolated memory cache. (Croll [0038] “A higher level of privacy enhancement against communication outside of the at least one established zone of control, would be allowed. Further support is found in Croll paragraph [0048] that discloses “A same origin privacy policy may be implemented within storage management module 209 to prohibit a web site (or a domain) from accessing data stored (or keyed, indexed) by a different domain.” See also Croll [0085]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bazzi with a cache memory exclusively associated with the zone of control and configured to store data associated with communications within the zone of control such that access to the cache memory from any other communication link outside of the zone of control is prevented disclosed by Croll in order to prevent tracking of sensitive data by external computing devices (see Croll [0037-0038).
Bazzi and Croll do not explicitly disclose “browser having a private encrypted communication channel” and “that communication that occurs outside of the at least one established zone of control remains unencrypted”.
However, Martignoni in an analogous art discloses “A computer-based method, comprising: instantiating a browser having a private encrypted communication channel;” (Martignoni page 7 lines 1-10 disclose “The application proxy module is further configured to receive from the application module an application data request along with the session-specific identification data, to forward the application data request with the session-specific identification data through the browser module to a remote server” and claim 13 discloses “encrypts and stores in said read/write memory area (13) the work data generated or received by the browser module (120) at run-time” which is interpreted as an encrypted and secured communication channel through the proxy).
and “that communication that occurs outside of the at least one established zone of control remains unencrypted” (Martignoni page 5 lines 4-27 disclose “retrieve and decrypt from said read/write memory area the work data needed by the browser module at run-time” which is interpreted that outside the zone of control the communication is unencrypted).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bazzi with encrypting and isolating communications coordinated by the browsing module with the at least one established zone of control as disclosed by Martignoni to provide a secure browsing environment and protect from potential negative impact on the integrity and/or privacy of exchanged data, (see Martignoni page 3 “Background of the Invention”).

With respect to claim 18, Bazzi in view of Croll, and Martignoni disclose: The method of claim 17, further comprising instantiating a second browser to coordinate communication outside of the at least one established zone of control. (Bazzi column 2 lines 50-60 disclose “the FBI system may automatically launche an FBI whenever the current browser instance should not be used to handle a requested website. The launched browser need not be the same as its launcher; for example, the launched browser can be Firefox while the launcher can be Chrome” which are two different browsers. See also illustrated coordination in Fig. 2). 

With respect to claim 20, Bazzi in view of Croll, and Martignoni disclose: The method of claim 17, further comprising restricting the data coordinated by the instantiated browser within the at least one established zone of control from access by communication or computation occurring outside of the at least one established zone of control without impacting communications outside of the at least one established zone of control. (Bazzi column 3 lines 50-67 disclose “Given that a browser instance can be processing content from different sources, and therefore is a delegate for these sources, it is .

Claims 5, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bazzi in view of Croll, and Martignoni as applied to claims 1-3, 6-8, 11-14, 16-18, and 20 above, and further in view of Blumofe et al. (US 20120096106 A1) hereinafter referred to as Blumofe.

With respect to claim 5, Bazzi in view of Croll, and Martignoni disclose: The computing device of claim 1, 
They do not explicitly disclose: wherein the at least one parameter comprises a top-level domain of the one or more external computing devices.
However, Blumofe in an analogous art wherein Blumofe [0024] discloses “CDN may provide secure content delivery among a client browser” wherein Blumofe claim 3 discloses a “cache is partitioned into first and second portions, the first portion for caching content of the first type, and the second portion for caching content of the second type.” Further discloses: wherein the at least one parameter comprises a top-level domain of the one or more external computing devices. (Blumofe claim 5 discloses the “the domain is a top level domain (TLD)” of the external computing devices domains, see Blumofe paragraph [0035]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bazzi and Croll as combined above wherein the at least 

With respect to claim 15, Bazzi in view of Croll, and Martignoni disclose: The computer system of claim 11, 
Although Martignoni does disclose proxy as recited before but does not explicitly use the word: “server” for the proxy.
However, Blumofe in an analogous art discloses: further comprising proxy server computing device coupled between the first computing device and the second computing device and within the at least one established zone of control. (Blumofe discloses [0051] “partition disk cache space for CDN customer content versus third-party content, and/or to partition disk cache space for specific domains or sets of domains”. Blumofe paragraph [0009] discloses mobile device, servers and “Extender” proxy wherein the Extender in one embodiment “serves CDN-provisioned content under the control of the CDN” which is interpreted that the proxy could operate within the zone of control).

Claims 4, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bazzi in view of Croll, and Martignoni as applied to claims 1-3, 6-8, 11-14, 16-18, and 20 above, and further in view of Kanevsky et al. (US 20120240237 A1) hereinafter referred to as Kanevsky.
 
With respect to claim 4, Bazzi in view of Croll, and Martignoni disclose: The computing device of claim 1, 
They do not explicitly disclose: wherein the at least one parameter comprises a time of receipt of the data from the one or more external computing devices. 
However, Kanevsky in an analogous art discloses: wherein the at least one parameter comprises a time of receipt of the data from the one or more external computing devices. (Kanevsky private browsing mode for sensitive data, see Kanevsky claim 1, wherein paragraph [0035] discloses “the private browsing mode of any browser within a physical location (or when a certain IP address is detected) may be triggered, and the mode may be disabled (e.g., disallowed for use) through either wireless means, and/or by reference to a database of such locations while in this location. For example, an employer may prefer that an employee not use private browsing mode between the hours of 9:00 to 5:00.” Therefore, the private browsing mode could be triggered based on whether the time when data is received if it falls within, our outside, the employer set hours).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bazzi, Croll, and Martignoni as combined above wherein the at least one parameter comprises a time of receipt of the data from the one or more external computing devices as disclosed by Kanevsky in order to allow an employer to control security of the data which implicitly reduces possibility of employee errors (see Kanevsky [0033]).

With respect to claim 9, Bazzi in view of Croll, and Martignoni disclose: The computing device of claim 1, 
They do not explicitly disclose: wherein the at least one parameter comprises a geographic location of the one or more external computing devices.
However, Kanevsky in an analogous art discloses: wherein the at least one parameter comprises a geographic location of the one or more external computing devices. (Kanevsky private browsing mode for sensitive data, see Kanevsky claim 1, wherein paragraph [0035] discloses “the private browsing mode of any browser within a physical location (or when a certain IP address is detected) may be triggered, and the mode may be disabled (e.g., disallowed for use) through either wireless means, 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bazzi, Croll, and Martignoni as combined above wherein the at least one parameter comprises a geographic location of the one or more external computing devices as disclosed by Kanevsky in order to allow an employer to control security of the data which implicitly reduces possibility of employee errors (see Kanevsky [0033]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANY S GADALLA whose telephone number is (571)272-2322. The examiner can normally be reached Mon to Fri 8:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on (571) 272-3862. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/H.S.G./Examiner, Art Unit 2493                                                                                                                                                                                                        
/CARL G COLIN/Supervisory Patent Examiner, Art Unit 2493